UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    RUTH PEREZ,

                        Plaintiff,
                                                                      ORDER
                -against-
                                                                20 Civ. 6615 (PGG)
    THE CITY OF NEW YORK, DOMINGO
    SANCHEZ, and BENNE MCCANTS,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The telephone conference currently scheduled for July 14, 2021 at 9:00 a.m. will

now take place at 10:30 a.m. 1

Dated: New York, New York
       July 12, 2021




1
  As previously noted, the parties are directed to dial 888-363-4749 to participate, and to enter
the access code 6212642. The press and public may obtain access to the telephone conference
by dialing the same number and using the same access code.
